        Case 3:18-cr-00171-SRU Document 61 Filed 06/26/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                     No. 3:18-cr-171 (SRU)

v.

DAVID REICHARD                              June 26, 2019


                     RESPONSE TO ORDER TO SHOW CAUSE

      The defendant was released from custody on October 11, 2018 whereupon he

immediately entered a long-term rehabilitation facility known as the McCaull Center for

Behavioral Health, where he has been successfully living and treating ever since. Due

to an oversight of some sort, none of the usual paperwork associated with pretrial

release was issued or signed. This oversight came to light shortly after the defendant

changed his plea on May 6, 2019. The Court Clerk thereafter requested that counsel

pick up the release paperwork at the US District Court in Bridgeport, which counsel did

on or about May 15, 2019.

      Because the defendant is living in Torrington at the rehabilitation facility, counsel

waited to meet up with him until his PSR interview on June 4, 2019, when he signed his

conditions of release. Counsel did not have the sureties sign their paperwork until June

21, 2019, after he was reminded by the Court's OTC issued on June 19, 2019. Per the

Court's order, counsel filed all of the signed release paperwork on June 21, 2019.

      The defendant should not be remanded into custody because the failure to have

the signed paperwork filed promptly was due solely to undersigned counsel's

negligence and was not in any way the fault of the defendant.

      Counsel is a proverbial "one-man band" in his practice and has been unusually
         Case 3:18-cr-00171-SRU Document 61 Filed 06/26/19 Page 2 of 2




swamped with work. Counsel finished his second trial in 5 months at the end of April

and has been scrambling to catch up on work ever since. Moreover, in the last 30-60

days counsel has been taking on a significant additional caseload from Attorney Robert

Bello who this month is retiring from practice at the age of 82 in order to take a job as

the State of Connecticut Director of Judicial Review in Hartford.

       In sum, the fault for the failure to obtain signatures and file the release paperwork

in a timely manner belongs solely to undersigned counsel; thus, the defendant ought not

be derailed from his progress and held responsible for counsel's conduct.

      Dated: Stamford, Connecticut
      June 26, 2019

                                          Respectfully Submitted,



                                                       /s/
                                          Lindy R. Ursa (20315)
                                          810 Bedford Street, Suite 3
                                          Stamford, CT 06901
                                          Tel: 203-325-4487
                                          Fax: 203-357-0608
                                          lindy@lindyursolaw.com




                             CERTIFICATION OF SERVICE

      This certifies that on June 26, 2019, a copy of the foregoing Response was filed
via ECF.

                /s/
Lindy R. Ursa
